DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 05/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “wherein the composition does not include the bacteria of Faecalibacterium prausnitzii”. It does not appear that the originally filed disclosure contains support for the exclusion of bacteria, neither generally, nor specifically for Faecalibacterium prausnitzii. The originally filed disclosure [0058 and 0069] states that “bacteria were administered, although the bacteria were not absorbed via the intestinal mucous membrane.” This disclosure does not provide support for a composition that does not comprise bacteria, because “bacteria not absorbed” is not the same as a “composition that does not include bacteria.” Appropriate correction is required. Applicant is advised to further limit the “composition” with “consisting of” transitional language.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gho et al (USP 9,066,971 B2), in view of Jafari et al (of record).
Gho taught methods of treating inflammatory diseases, comprising administering to subjects in need thereof, therapeutically effective pharmaceutical compositions comprising bacterial cell-derived microvesicles [abstract; col 10, lines 64-67 bridging to col 11, lines 1-5; col 10, lines 45-63; col 14, lines 4-8]. The microvesicles were derived from bacteria, generally, without limitation to the bacteria [col 21, lines 50-55].
Although Gho generally taught bacterial cell-derived vesicles, Gho was not specific vesicles derived from Faecalibacterium prausnitzii, as recited in claims 15 and 17-18.
Jafari taught [abstract] that extracellular vesicles (EVs) contain active biological compounds that play important roles in biological processes. The secretion of EVs is a common phenomenon occurring in bacteria, where Faecalibacterium prausnitzii has therapeutic effects by the secretion of bioactive compounds. Jafari taught that EVs were isolated from F. prausniizii strains and characterized with sizes ranging from approximately 30 to 250 nm. As per Jafari, extracting, obtaining, isolating and characterizing EVs are techniques that are known in the art.
Since Gho generally taught bacterial cell-derived vesicles, it would have been prima facie obvious to one of ordinary skill in the art to include, within Gho, extracellular vesicles obtained from Faecalibacterium prausnitzii. The ordinarily skilled  artisan would have been motivated to include common EVs that are known in the art, whereby Faecalibacterium prausnitzii vesicles have therapeutic effects by the secretion of bioactive compounds, as taught by Jafari [Jafari at the abstract].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select Faecalibacterium prausnitzii vesicles for incorporation into a composition, based on its recognized suitability for its intended use as a common, an known, extracellular vesicle.  
The combined teachings of Gho and Jafari read on claims 15-18.
The instant claim 15 recites “wherein the vesicles inhibit secretion of IL-6 or TNFα and thereby inhibit the inflammation.” The instant Specification [0008] disclosed that the administration of vesicles isolated from Faecalibacterium prausnitzii inhibited the secretion of IL-6 or TNFα by pathogenic vesicles. 
It appears that the compositions of the instant claims (e.g., vesicles derived from Faecalibacterium prausnitzii) of and those of the prior art (e.g., vesicles derived from Faecalibacterium prausnitzii, as taught by the combination of Gho and Jafari) would reasonably be expected to have substantially the same physical and chemical properties (e.g., inhibition of the secretion of IL-6 or TNFα).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (vesicles derived from Faecalibacterium prausnitzii) and its properties (inhibition of the secretion of IL-6 or TNFα) are inseparable. If the prior art teaches the identical chemical compounds, the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).
 Claim 17 recites 10-200 nm. Jafari taught 30-250 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612